Detailed Action
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1-8 are directed to a method and Claims 9-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 recite series of steps for generating and displaying a license code, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 
The limitations that set forth the abstract idea are:
receiving[…] and via a first user input, a first code comprising a validation code and an indication of a first quantity of licenses, wherein the first code is generated […], and 
wherein the license distribution device is communicatively disconnected from the license manager device when the first code is received […]; 
increasing, based on a determination that the validation code in the first code matches a predetermined validation code […], a license counter […] by the first quantity of licenses; 
receiving a second code comprising a request for a second quantity of licenses; generating, based on the second code, a third code comprising an indication of the second quantity of licenses; 
decreasing, based on the second code, the license counter of the license distribution device by the second quantity of licenses; and 
causing output of the third code, wherein the third code is operable to enable a licensee device to prepare one or more products corresponding to the second quantity of licenses.
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

Additionally, the Examiner submit that the noted above limitations can be performed mentally or manually using a pen and paper without the use of a machine. 

The claim elements in addition to the abstract idea are:
a license distribution device
a license manager device
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The license distribution device & license manager device are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving/inputting, generating & validating licenses, incrementing & decrementing license counter. 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claim further recites computer generic functions/elements that do not integrate the abstract idea into a practical application. These functions/elements include: computer display with input, binding a license to device identifier, storing encryption key/table, encrypting/decrying license codes and establishing offline and online communication between devices.
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al (US 20060073890 A1) (“McAllister”) in view of Pruss et al. (US 20140380499 Al) (“Pruss”).  

As per claims 1, 9 & 15, McAllister discloses: 
receiving, by a license distribution device (electronic key) and via a first user input, a first code comprising a validation code and an indication of a first quantity of licenses, wherein the first code is generated by a license manager device (remote server) (¶¶ [0010]-[0012], [0016], [0037], [0047], [0072]), and 
[…]
increasing, based on a determination that the validation code in the first code matches a predetermined validation code stored in the license distribution device, a license counter of the license distribution device by the first quantity of licenses (¶¶ [0043]); 
receiving a second code comprising a request for a second quantity of licenses (e.g. number of installations/licenses requested, e.g. one) (¶¶ [0042], [0050], [0057]); 
generating, based on the second code, a third code (deciphered license) comprising an indication of the second quantity of licenses (e.g. number of installations authorized or available) (¶¶ [0042], [0050], [0057]); 
decreasing, based on the second code, the license counter of the license distribution device by the second quantity of licenses (¶¶ [0042], [0050], [0057]); and 
causing output of the third code, wherein the third code is operable to enable a licensee device to prepare one or more products corresponding to the second quantity of licenses (¶¶ [0010], [0011], [0020], [0057]).

McAllister does not disclose wherein the license distribution device is communicatively disconnected from the license manager device when the first code is received by the license distribution device; 

Pruss, however, discloses wherein the license distribution device is communicatively disconnected from the license manager device when the first code is received by the license distribution device (¶¶ [0062]).  

Pruss, further discloses a collection device with a portal (e.g. display) (¶¶ [0067]). 

It would have been obvious to a person of ordinary skill in the art to modify McAllister’s communication method to use an offline communication, as disclosed by Pruss, because offline communication is more secure than online communication thereby preventing fraudulent/unauthorized activities (Pruss: ¶ [0006]).    


As per claims 2 & 11, McAllister/ Pruss discloses as shown above. 
McAllister does not disclose wherein the generating the third code and the decreasing the license counter are performed atomically (e.g. consecutive) (¶¶ [0011]).

As per claims 3 & 16, McAllister/ Pruss discloses as shown above. 

McAllister does not specifically disclose wherein the license distribution device comprises a display, and wherein the causing the output of the third code comprises displaying, via the display of the license distribution device, the third code. 

Pruss, however, discloses wherein the license distribution device comprises a display, and wherein the causing the output of the third code comprises displaying, via the display of the license distribution device, the third code (Alternatively, a user may
activate a network router by entering a license key into an interface on the network router (¶¶ [0002], [0067]). 

It would have been obvious to a person of ordinary skill in the art to modify McAllister’s electronic key to use an offline communication, as disclosed by Pruss, because offline communication is more secure than online communication thereby preventing fraudulent/unauthorized activities (Pruss: ¶ [0006]).    

As per claims 4 & 18, McAllister/ Pruss discloses as shown above. 
McAllister further discloses wherein the second code comprises an identifier associated with the licensee device, and wherein the generating the third code comprises generating the third code further based on the identifier (binding license to hardware/device) (¶¶ [0055]-[0056]). 

As per claims 5, 12 & 19, McAllister/ Pruss discloses as shown above. 
McAllister further discloses wherein the license distribution device stores an encryption table, and wherein the receiving the first code comprises decrypt the first code using the encryption table (¶¶ [0010], [0014], [0020], [0045]). 

As per claim 6, McAllister/ Pruss discloses as shown above. 
McAllister further discloses wherein the license manager device stores the encryption table, and wherein the first code is encrypted by the license manager device using the encryption table (¶¶ [0010], [0014], [0020], [0045]). 

As per claims 7 & 13, McAllister/ Pruss discloses as shown above. 
McAllister further discloses wherein the second code is generated and encrypted by the licensee device (¶¶ [0010], [0014], [0020], [0045]), 
McAllister further discloses wherein the receiving the second code comprises receiving the second code via a second user input (e.g. number of installations requested by interfacing the electronic key with the gaming machine) while the license distribution device is communicatively disconnected from the licensee device (communication only between the electronic key and the gaming machine not the remote server) (¶¶ [0010], [0011], [0014]). 



  As per claims 8, 14 & 17, McAllister/ Pruss discloses as shown above. 
McAllister further discloses establishing a communication channel between the license distribution device and the licensee device, wherein the receiving the second code comprises receiving the second code via the communication channel (communication between the gaming machine and the remote server) (¶¶ [0044]). 

As per claims 10, McAllister/ Pruss discloses as shown above. 
McAllister further discloses wherein the user input interface comprise at least one of a keypad, a keyboard, a touchscreen, a touchpad, a microphone, or a button (¶¶ [0033], [0035]). 

As per claims 20, McAllister/ Pruss discloses as shown above. 
McAllister further discloses wherein the first code comprises a validation code, and the license distribution device is further configured to increase a license counter based on a determination that the validation code in the first code matches a predetermined validation code stored in the license distribution device (¶¶ [0010]-[0012], [0016], [0037], [0047], [0072]).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety. 

US 20200394284 Al
The present technology relates to an electronic device, an
information processing apparatus, an information processing
method, a program, and an information processing
system capable of improving convenience in a case where a
floating license is used in an electronic device that does not
directly coll1lllunicate with an information processing apparatus
providing the floating license. The infonnation processing
apparatus includes: a storage control unit that controls
a storage unit to store a combination of a device unique
key and an installation key, the device unique key being a
key unique to an electronic device, and the installation key
being a key for installing a license to the electronic device;
and a license management unit that updates information
regarding a status of the license in a case where a combination
of the device unique key corresponding to license
return information and the installation key corresponding to
installation key information in the license return information
coincides with a combination stored in the storage unit, the
license return infonnation being information including the
installation key information corresponding to the installation
key and generated by the electronic device. The present
technology can be applied to, for example, a server.


US 20090020600 Al
A license of an optional feature used in a transmission source
apparatus can be properly transferred to a transmission destination
apparatus. A first apparatus outputs a first license
transmission code based on an identifier of designated application
software and an identifier of the first apparatus. On
receiving the first license transmission code, a second apparatus
outputs a second license transmission code based on the
first license transmission code, an identifier of the second
apparatus, and a unique identifier. On receiving the second
license transmission code, the first apparatus outputs a third
license transmission code based on the second license transmission
code and designated transfer details, and updates
license information in the first apparatus in accordance with
the designated transfer details. On receiving the third license
transmission code, the second apparatus updates license
information in the second apparatus based on the third license
transmission code.

US 20100250438 Al
A system and method for distributing electronic content from
a content creator to an end-user operating an end-user device.
The end-user purchases a numberoflicense tokens, which are
electronically distributed to the end-user device from a distributor.
The end-user selects a content piece from the distributor's
menu, which indicates a content identifier and a
predefined number oflicense tokens required for each content
piece. The end-user then downloads the selected content
piece in encrypted form. If the user has purchased sufficient
tokens for the selected content piece, the device consumes the
predefined number oflicense tokens and uses a unique device
identifier and the content identifier for the selected piece to
generate a unique license key for accessing protected decryption
software. The license key enables only the user's enduser
device to decrypt only the selected content piece. The
consumed license tokens and decrypted content are reported
to the distributor for proper allocation of revenue to those in
the distribution chain.


US 20100093318 Al
Methods and systems for license control associated with telecommunication
services are described. An incoming service
request can be selectively processed without first checking for
license compliance. For example, an incoming request can
first be served and then subsequently license compliance can
be checked. Periodically, a license server can replenish its
license tokens for the service. If a request for license tokens is
under fulfilled, then subsequent incoming service requests
can be checked for license compliance before the communication
service is provided.

US 20110296402 Al
Techniques for implementing software licensing in a massive
parallel processing enviromnent on the basis of the actual use
of licensed software instances are disclosed. In one embodiment,
rather than using a license server or a node-locked
license strategy, each use of a licensed software instance is
monitored and correlated with a token. A store of tokens is
maintained within the licensing system and a token is consumed
after each instance successfully executes. Further, a
disclosed embodiment also allows jobs that execute multiple
software instances to complete execution, even if an adequate
number of tokens does not exist for each remaining software
instance. Once the license tokens are repurchased and replenished,
any overage consumed from previous job executions
may be reconciled. In this way, token-based licensing can be
adapted to large scale computing environments that execute
jobs of large and unpredictable sizes, while the cancellation
of executing jobs may be avoided.

US 20140141762 Al
Disclosed is an arrangement to enable customers to provision
devices with feature licenses that enable specified features in
the devices. The arrangement includes a feature-licensing
system for performing feature- licensing processes to provision
the devices with feature licenses and a feature-licensing
process configuration system. 


US 20060004668 Al
A method of distributing to a plurality of computer appliances,
an electronic license key that enables the appliance to
access protected software. A selling party sends "license
tokens" to a user. Each token enables the user to load a
license key on one of the user's appliances. Tokens may be
forwarded by the user for loading license keys onto other
appliances. Tokens may be loaded onto a portable laptop
computer, which can then be connected to "off-line" appliances
in order to load license keys onto appliances that are
not connected to a network through which the electronic
license key can be downloaded. 

US 20140141762 Al
Disclosed is an arrangement to enable customers to provision
devices with feature licenses that enable specified features in
the devices. The arrangement includes a feature-licensing
system for performing feature- licensing processes to provision
the devices with feature licenses and a feature-licensing
process configuration system. 

US 20170308687 Al
Various embodiments include a resource control system.
The resource control system can receive consumption
demand requests to access one or more electronic resources.
The resource control system can assign license entitlements,
each with varying quantity, to consumption demand requests
to enable access to the electronic resources. An ambiguity
resolution engine can make license entitlement assignments
to consumption demand requests when a set of license
entitlements can cover a target electronic resource specified
by the consumption demand requests. The ambiguity resolution
engine can rank license entitlements based on ratios of
their resource costs and the consumption demand requests
based on their electronic resource usage efficiency. The
ambiguity resolution engine can assign the license entitlements
by comparing the rankings of the license entitlements
and the rankings of the consumption demand requests. 


US 20080301447 Al
computer readable medium for activating a software application
for execution on a designated computer, where the
computer readable medium has stored thereon computer
executable instructions for performing the fo llowing steps:
computing an installation identifier reflective of the software
application and the designated computer; receiving an acti vation
code generated in accordance with the installation
identifier and a blinding factor value; computing a first verification
code as a function of the installation identifier; computing
a trial blinding factor value; computing a decryption
key as a function of the trial blinding factor value and the
activation code; using the decryption key to decrypt a second
verification code; verifying that the first verification code
matches the second verification code; and, activating the software
application for execution on the designated computer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813. The examiner can normally be reached 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Election/Restrictions
Ordinarily, a restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to a method, classified in class G06Q 50/184.
Claims 15-20, drawn to a system, classified in class G06F 21/12.
Claim 9-14, drawn to a storage medium, classified in class G06F 21/10.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
Inventions I, II and III noted above do not appear to be patentably distinct (e.g. inventions are obvious variants) at this time. However, if Applicants amend any of the claims such that Inventions I, II and III become patentably distinct, this restriction may be implemented. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf